Citation Nr: 0430577	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  92-13 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits.

(The issues whether the veteran has submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for psychophysiological gastrointestinal reaction; 
entitlement to an increased rating for a right anterior chest 
lesion; what evaluation is warranted for a lumbosacral strain 
with degenerative disc and joint diseases from September 27, 
1991; entitlement to an earlier effective date for a 
compensable rating for post-operative residuals of the 
removal of a left leg sebaceous cyst; and entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities, are addressed in a separate 
decision.)


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from attorney fee decisions by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant is the veteran's 
attorney (Attorney).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The attorney contends that his April 2000 Fee Agreement 
entitles him to a larger attorney fee payment than calculated 
by the RO following the April 2003 rating decision.  That 
decision assigned separate 10 percent ratings for a right 
anterior chest lesion; and for a lumbosacral strain with 
degenerative disc and joint diseases, each effective from 
September 27, 1991.  This claim pertains to the RO's 
calculation of fees earned in connection with both the 
original calculation of back benefits owed effective from 
September 27, 1991, as well as calculations made after the 
veteran submitted proof of his dependents. 

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board may remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9 (2003).

In this case, a remand is required to obtain and associate 
with the claims folders evidence necessary to adjudicate the 
appellant-attorney's claim.  Specifically, the RO should 
secure:

?	A copy of the August 9, 2000, order by the United 
States Court of Appeals for Veterans Claims (Court) 
granting attorney fees under the Equal Access to 
Justice Act (EAJA), 28 U.S.C.A. § 2412(d) (West 2002).  

?	Proof from the appropriate governmental agency as to 
the total amount of EAJA fees actually paid out to the 
attorney in connection with his representation of the 
veteran before the Court.

?	Proof from the RO as to the total amount of fees 
actually paid out to the attorney pursuant to the April 
2000 Fee Agreement.

?	Proof from the attorney as to the total amount of EAJA 
fees and/or fees paid to him by the RO pursuant to his 
April 2000 Fee Agreement that he actually received.

?	Proof from the attorney as to the total amount of EAJA 
fees and/or fees paid to him by the RO pursuant to his 
April 2000 Fee Agreement that he refunded to the 
veteran.  (N.B.  An attorney is only entitled to keep 
the larger of the two fees and must refund the smaller 
fee to his client.  See VAOPGCPREC 12-97 (1997); 62 
Fed. Reg. 37953 (1997).

?	Notice to the veteran of the facts surrounding the 
current appeal; and a statement from the veteran as to 
what monies, if any, the attorney returned to him.  Id; 
Also see 38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. 
§ 20.609 (2003). 

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact the Court and 
request a copy of the August 9, 2000, 
order that granted the attorney EAJA 
fees.

2.  The RO should contact the appropriate 
governmental agencies and obtain a 
certified statement as to the total 
amount of EAJA fees actually paid to the 
attorney in connection with his 
representation of the veteran before the 
Court in connection with the current 
appeal.

3.  The RO should associate with the 
claims file a certified statement 
attesting to the total amount of attorney 
fees actually paid by the RO to the 
attorney pursuant to the April 2000 Fee 
Agreement.

4.  The RO should contact the attorney 
and obtain a certified statement from him 
as to the total amount of attorney fees 
received in connection with the current 
appeal from the Court as EAJA fees, and 
from the RO under the April 2000 Fee 
Agreement, as well as the total amount of 
monies, if any, he returned to his 
client.  As to the monies that were 
refunded to his client, if any, the 
attorney must provide VA with a certified 
copy of the check that was used to return 
any monies to the veteran.

5.  The RO should contact the veteran, 
notify him of the laws and regulations 
governing the payment of attorney fees 
(see 28 U.S.C.A. § 2412(d); 38 U.S.C.A. 
§ 5904; VAOPGCPREC 12-97),  the facts 
surrounding the above appeal, and request 
a statement from him as to the amount of 
monies, if any, the attorney returned to 
him. 

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the attorney should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations including 28 U.S.C.A. 
§ 2412(d); 38 U.S.C.A. § 5904; VAOPGCPREC 
12-97, and the reason for the decision.  
He should then be afforded an applicable 
time to respond.

The appellate has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

